NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             RONALD H. TOLAND, JR.,
                Claimant-Appellant

                           v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                      2018-1921
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 17-1003, Judge Michael P. Allen.
                ______________________

              Decided: February 7, 2019
               ______________________

   RONALD H. TOLAND, JR., Raleigh, NC, pro se.

    ADAM E. LYONS, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
JOSEPH H. HUNT, CLAUDIA BURKE, ROBERT EDWARD
KIRSCHMAN, JR.
                 ______________________

    Before MOORE, REYNA, and STOLL, Circuit Judges.
2                                           TOLAND v. WILKIE




PER CURIAM.
     Ronald H. Toland, Jr. appeals a decision of the U.S.
Court of Appeals for Veterans Claims (“Veterans Court”)
affirming the decision of the Board of Veterans’ Appeals.
The Board denied Mr. Toland entitlement to a compensable
rating for chronic left flank pain, as well as entitlement to
service connection for a lumbar spine disorder, a left arm
disorder, and a left leg disorder. Because Mr. Toland’s ap-
peal involves issues that fall outside this court’s jurisdic-
tion, we dismiss.
                       BACKGROUND
    Mr. Toland served honorably on active duty in the U.S.
Army between November 1990 and February 1994. A No-
vember 1991 service treatment record indicates that Mr.
Toland suffered a back injury while lifting a heavy spool of
wire. About a year later, Mr. Toland was treated for pain
on his left side lower rib, noted as a “flank injury.” He was
treated for this problem several times throughout service.
Mr. Toland’s separation examination in 1994 noted his
spine, “other musculoskeletal,” and upper and lower ex-
tremities as normal. In February 1994, Mr. Toland filed
an application for compensation. In 1995, after leaving ser-
vice, Mr. Toland suffered a fractured rib in a motor vehicle
accident. In 1996, the regional office (“RO”) determined
Mr. Toland had service connection for chronic left flank
pain, but assigned a 0% disability rating.
    In December 2004, Mr. Toland submitted a claim, not-
ing, among other things, that his flank problem had be-
come worse and that he experienced numbness and
tingling in his left side. The RO continued the 0% disability
rating for his chronic left flank pain and denied service con-
nection for the other conditions. In response, Mr. Toland
submitted additional medical opinion letters. A first exam-
iner diagnosed him with degenerative cervical and lumbar
spine syndrome and spondylarthrosis of the lumbar spine.
While a second examiner opined that his current back
TOLAND v. WILKIE                                          3



condition was associated with and aggravated by his ser-
vice-connected left flank pain, a third examiner disagreed,
stating Mr. Toland’s current back pain was not in the same
region as his flank pain and finding “no anatomic or phys-
iological causality.” Thereafter, the Board remanded the
claim to provide Mr. Toland VA medical examinations.
    Mr. Toland received a VA examination in January
2014. The examiner found Mr. Toland’s 1995 motor vehicle
accident to be “the most obvious cause” of his lower back
pain, his back condition was less likely than not related to
his service, and his back condition was less likely than not
aggravated by his service-connected left flank pain. In
2015, the Board again remanded Mr. Toland’s claim for fur-
ther development. In 2016, the VA examiner found, among
other things, that it was less likely than not that Mr. To-
land’s current back pain was related to his heavy lifting
injury or his in-service left flank pain. The Board affirmed
the denial of entitlement to a compensable rating for
chronic left flank pain, as well as entitlement to service
connection for a lumbar spine disorder, left arm disorder,
and left leg disorder.
    The Veterans Court affirmed. It determined Mr. To-
land presented no argument related to his claim for enti-
tlement to service connection for left arm and left leg
disabilities, or his non-compensable rating for left flank
pain. It therefore narrowed the issue to Mr. Toland’s lum-
bar spine claim, and considered his arguments that the
Board (1) improperly downgraded the private medical
opinions and (2) failed to ensure that the VA provided ade-
quate medical examinations. The Veterans Court con-
cluded the Board permissibly evaluated the record medical
evidence and did not clearly err in finding the VA provided
adequate medical examinations. Mr. Toland appeals.
                       DISCUSSION
    Our review of Veterans Court decisions is limited by
statute. We have jurisdiction under 38 U.S.C. § 7292(a) to
4                                              TOLAND v. WILKIE




review a decision of the Veterans Court “with respect to the
validity of [the] decision . . . on a rule of law or of any stat-
ute or regulation . . . or any interpretation thereof . . . that
was relied on by the Court in making the decision.” See
also § 7292(c). “[W]e are prohibited, absent a constitu-
tional issue, from reviewing challenges to factual determi-
nations or the application of a statute or regulation to the
facts of a particular case.” Dixon v. Shinseki, 741 F.3d
1367, 1373 (Fed. Cir. 2014); accord § 7292(d)(2).
    While we are sympathetic to Mr. Toland’s situation, we
must dismiss his appeal because it presents issues outside
of our jurisdiction. Mr. Toland argues that he has experi-
enced debilitating problems from his left hip and back for
years, resulting in pain, exhaustion, and depression. He
argues the pain and depression are documented in the rec-
ord evidence, and he seeks a favorable decision resulting in
a rating “increase of at least 30% or higher.” Informal Br.
1–2. As presented, Mr. Toland essentially asks us to re-
weigh the record evidence, which is a factual assessment
outside of our jurisdiction. See, e.g., Bastien v. Shinseki,
599 F.3d 1301, 1306 (Fed. Cir. 2010). We have considered
Mr. Toland’s remaining arguments and find them unper-
suasive.
                         CONCLUSION
    For the foregoing reasons, we dismiss Mr. Toland’s ap-
peal for lack of jurisdiction.
                        DISMISSED
                             COSTS
    No costs.